PER curiam:
1 — !
El 18 de octubre de 1994 la Federación Central de Tra-bajadores presentó ante la Junta de Relaciones del Trabajo de Puerto Rico (en adelante la Junta) dos (2) peticiones para la investigación, la certificación y el reconocimiento como representante de los empleados profesionales y “cle-ricales” del Centro de Recaudaciones de Ingresos Municipa-les (en adelante el C.R.I.M.). Previa audiencia pública ante *972un juez administrativo y memorandos de derecho, el 8 de junio la Junta concluyó que el C.R.I.M. era un patrono se-gún el Art. 2 de la Ley de Relaciones del Trabajo de Puerto Rico, Ley Núm. 130 de 8 de mayo de 1945, según enmen-dada, 29 L.P.R.A. see. 63, y que los empleados de oficina, los técnicos y profesionales del C.R.I.M. tenían derecho a unionarse. Ordenó elecciones en cada una de las unidades apropiadas (de empleados profesionales y no profesiona-les), para determinar el representante “a los fines de la negociación colectiva” establecido en el Art. 5(3) de la refe-rida ley. 29 L.P.R.A. see. 66(3). Sin éxito, el C.R.I.M. solicitó reconsideración.
Oportunamente apeló ante nos, conforme al entonces vi-gente Art. 3.002(d) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22i(d)). Plantea éste, en sín-tesis, que la Junta carecía de jurisdicción por no ser un patrono según la Ley de Relaciones de Trabajo de Puerto Rico. En auxilio de nuestra jurisdicción, el 26 de julio pa-ralizamos los procedimientos de representación y las elecciones.
HH hH
El Art. II, Secs. 17 y 18 de nuestra Constitución, L.P.R.A., Tomo 1, reconoce a todo empleado del sector privado el derecho a organizarse y a negociar colectivamente sus condiciones de trabajo, mas no así a todos los del sector público. Nuestra ley fundamental configura la negociación colectiva sólo para los empleados públicos que trabajen en “ ‘agencias o instrumentalidades del gobierno que funcionen como empresas o negocios privados’ ”. J.R.T. v. Corp. del Conserv. Música P.R., 140 D.P.R. 407, 428 (1996).
En A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437 (1976), examinamos por primera vez los criterios determinantes sobre la funcionalidad de una instrumentalidad del Gobierno como una empresa o un negocio privado, *973a los fines del derecho a la negociación colectiva. (1) Conclui-mos que “no existe un solo criterio para determinar cuando una agencia o instrumentalidad del gobierno funciona o no como una empresa o negocio privado, y goza o no, en con-secuencia, del derecho a la huelga”. Id., pág. 450. Véase J.R.T. v. Corp. del Conserv. Música P.R., supra.
Existen, sin embargo, dos (2) criterios “de vital impor-tancia para la definición de los términos que nos ocupan”. A.A.A. v. Unión Empleados A.A.A. supra, pág. 452. El pri-mero es la naturaleza intrínseca de la agencia o instru-mentalidad pública. Si ésta rinde servicios que nunca han sido prestados por empresas privadas, entonces su natura-leza tiende a ser gubernamental, más bien que de negocio privado. Véase 3 Diario de Sesiones de la Convención Constituyente 1618-1620 (1952). En cambio, si sus servi-cios son como los que prestan empresas privadas, y lo hace con propósitos lucrativos, su naturaleza tiende a ser la de mi negocio privado.
El otro criterio fundamental, formulado en la Asamblea Constituyente, versa sobre la reglamentación de las condi-*974dones de trabajo. La cuestión medular es si el salario, per-manencia en el puesto, las vacaciones y otras condiciones similares están protegidas por ley o no. Si lo están, enton-ces la agencia o instrumentalidad tiende a ser guber-namental. Diario de Sesiones, supra, págs. 1613-1621. Como claramente explicó el delegado, Ledo. Luis Negrón López, el plan esencial al aprobarse la Constitución visua-lizaba a los trabajadores protegidos de una de dos (2) ma-neras: (a) por alguna legislación garantizadora de unas condiciones básicas de trabajo, o, en su ausencia (6) por algún convenio colectivo y los derechos relativos a su negociación. Si el empleado estaba protegido por algún es-quema normativo estatal, entonces carecía del derecho a negociar colectivamente, porque se entendía que la protec-ción de ley sobre las condiciones de trabajo era equivalente a lo que la negociación colectiva le ofrecía como seguridad. J.R.T. v. Corp. del Conserv. Música RR., supra.
H-I HH I — I
La Ley Núm. 80 de 30 de agosto de 1991, según enmendada, 21 L.P.R.A. see. 5801 et seq., creó el C.R.I.M. como parte de un conjunto de leyes dirigido a ampliar los poderes y las facultades de los municipios. En virtud de esta ley, la Asamblea Legislativa cedió a los municipios la totalidad de la contribución sobre la propiedad mueble e inmueble. El C.R.I.M. se estableció únicamente “con el propósito de que, en representación de los municipios, bajo el control de éstos asuma las responsabilidades relativas a la contribución sobre la propiedad” que antes desempeñaba el Gobierno Central. Exposición de Motivos de la Ley Núm. 80, supra, 1991 (Parte 1) Leyes de Puerto Rico 437.
A la luz de su ley orgánica y los criterios pertinentes enmarcados, examinemos si es “patrono” para propósito de la negociación colectiva.
A. Naturaleza del C.R.I.M. Es el C.R.I.M. una entidad independiente y separada de cualquier otra agencia o *975instrumentalidad del Gobierno. Está encargada de los ser-vicios fiscales, y su responsabilidad primaria es “recaudar, recibir y distribuir los fondos públicos” que corresponden a los municipios. Art. 3 de la Ley Núm. 80, supra, 21 L.P.R.A. sec. 5802. De hecho, la citada ley le transfirió “todos los poderes, funciones y obligaciones conferidos por ley o regla-mento al Departamento de Hacienda” en relación con la tasación, la notificación de imposición, la determinación y el cobro de la contribución sobre la propiedad. También trasladó todo el personal del Negociado de Contribución sobre la Propiedad, Herencias y Donaciones del Departa-mento de Hacienda que tenían el derecho de retención, se-gún la Ley de Personal del Servicio Público de Puerto Rico. Art. 23(f) (Disposiciones transitorias) de la Ley Núm. 80, supra, 21 L.P.R.A. see. 5801.
Se desprende, pues, que el C.R.I.M. lleva a cabo una función que tradicionalmente corresponde al Estado, como lo es todo lo relacionado con la recaudación de impuestos. Dicha función nunca ha sido desempeñada por empresas privadas.
B. Autonomía Fiscal. En su decisión, la Junta des-cansó substancialmente en la apreciación de la situación financiera del C.R.I.M. Determinó que tiene “verdadera autonomía fiscal toda vez que la ley le autoriza a disponer, controlar y administrar sus fondos operacionales”. Apoyó esa conclusión en el Art. 4(n) de la Ley Núm. 80, supra, 21 L.P.R.A. sec. 5803(n) que faculta al C.R.I.M. a “[c]ontrolar y administrar sus fondos operacionales y decidir el carác-ter y necesidad de todos sus gastos y la forma en que los mismos habrán de incurrirse y autorizarse”, y en que el Art. 14 de dicha ley, 21 L.P.R.A. see. 5813, le permite al C.R.I.M. tomar dinero a préstamo y emitir pagarés, en an-ticipación del cobro de contribuciones e ingresos estimados, que habrían de ser recibidos durante el período fiscal co-rriente para pagar gastos presupuestarios, que serían in-curridos durante dicho período fiscal.
Contrario al criterio de la Junta, concluimos que, *976en realidad, el C.R.I.M. no tiene verdadera autonomía fiscal debido a una incapacidad de facto para generar sus propios fondos. J.R.T. v. Corp. del Conserv. Música P.R., supra. Según hemos expuesto, su razón de ser y responsa-bilidad primaria es recaudar, recibir y distribuir los fondos públicos de los municipios que provengan de las distintas fuentes indicadas en la ley. Art. 16 de la Ley Núm. 80, supra, 21 L.P.R.A. see. 5815.
Como señalamos en U.P.R. v. Asoc. Pur. Profs. Universitarios, 136 D.P.R. 335 (1994), las empresas que operan con fines de lucro obtienen ganancias que provienen de la venta de sus productos a precios que sobrepasan sus costos. Bajo este esquema, las decisiones gerenciales de la empresa tienen un impacto directo sobre sus fondos, ya sea mediante el control de los costos o la determinación de los precios. En J.R.T. v. Corp. del Conserv. Música P.R., supra, pág. 437, aplicamos dicha normativa y concluimos que “[p]rivado de medios propios suficientes para generar ingresos, el Conservatorio no tiene ni remotamente el espacio que tienen las empresas privadas para manipular los elementos de costos y ganancias de modo que pueda encarar con éxito los reclamos que inevitablemente surgen de la negociación colectiva”.
Por mandato legislativo, a partir del Año Fiscal 1994-1995, el C.R.I.M. separará anualmente, para cubrir sus gastos de operación y funcionamiento, hasta un máximo del cinco por ciento (5%) del total de las recauda-ciones anuales que se obtengan en concepto de la contribu-ción municipal sobre la propiedad en el Año Fiscal inme-diatamente anterior. Art. 13 de la Ley Núm. 80, supra, 21 L.P.R.A. see. 5812, según enmendada.
Aun así, la Junta concluyó que el C.R.I.M. tiene verda-dera autonomía fiscal, toda vez que la ley le autoriza a disponer, controlar y administrar sus fondos operacionales. Al respecto sostuvo que la ley faculta al C.R.I.M. a decidir el carácter, la necesidad y la forma en que habrá de incu-*977rrirse y autorizarse sus gastos. Art. 4(n) de la Ley Núm. 80, supra, 21 L.P.R.A. sec. 5803(n).
Esa conclusión es errónea y no guarda relación con la naturaleza real del C.R.I.M. La facultad de aprobar su propio presupuesto para gastos administrativos no implica que tiene la autonomía fiscal que caracteriza a una empresa privada o a aquellas agencias gubernamentales que funcionan como tales. Al respecto está obligado a “[r]endir al Gobernador de Puerto Rico, a la Asamblea Legislativa y a la Asamblea Municipal de cada municipio, no más tarde del 30 de enero de cada año, un informe anual sobre todas las actividades y logros del centro, acompañado de los informes financieros anuales”. Art. 7(h) de la Ley Núm. 80, supra, 21 L.P.R.A. sec. 5806(h).
Las facultades y funciones del C.R.I.M. no lo enmarcan dentro de los conceptos “negocio lucrativo” y “beneficio pecuniario”, según nuestra interpretación jurisprudencial. J.R.T. v. Corp. del Conserv. Música P.R., supra; U.P.R. v. Asoc. Pur. Profs. Universitarios, supra.
En resumen, tanto por sus fines eminentemente públicos como por su esencial dependencia presupuestaria, el C.R.I.M., como institución, se asemeja a una agencia gubernamental típica. Véase J.R.T. v. Corp. del Conserv. Música P.R., supra.
C. Reglamentación de las Condiciones de Trabajo. El Art. 10 de la Ley Núm. 80, supra, 21 L.P.R.A. sec. 5809,(2) establece que el C.R.I.M. es “un administrador
. *978individual” conforme al término definido en la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975, según enmendada, 3 L.P.R.A see. 1301 et seq. El objetivo principal de dicha ley es supervisar la aplicación del principio de mérito en todo el Sistema de Personal del Servicio Público, el cual incluye a los adminis-tradores individuales. Sec. 5.1 de la Ley Núm. 5 (3 L.P.R.A. see. 1341). Por su parte, la See. 5.7 (3 L.P.R.A. see. 1347), establece que los administradores individuales deberán adoptar un reglamento en armonía con las disposiciones de la Ley de Personal del Servicio Público de Puerto Rico so-bre las áreas esenciales al principio de mérito. Véanse: Aut. de Puertos v. Mun. de San Juan, 123 D.P.R. 496 (1989); Torres Ponce v. Jiménez, 113 D.P.R. 58 (1982).
Reiteramos que la reglamentación de las condiciones de trabajo del empleado público es un factor importante en la determinación de si tal empleado tiene derecho constitucional a la negociación colectiva. Si no está protegido por la Ley de Personal del Servicio Público de Puerto Rico, o por algún otro régimen análogo de servicio civil, su carácter como trabajador se asemeja al de las empresas privadas y, por lo tanto, existiría un fundamento significativo en favor de su derecho a la negociación colectiva. J.R.T. v. Corp. del Conserv. Música P.R., supra.
Según queda señalado, el C.R.I.M., como administrador individual, está integrado al sistema de personal del Gobierno y sus empleados están protegidos por la garantías de la Ley de Personal del Servicio Público de Puerto Rico. En este respecto, la situación del C.R.I.M. se asemeja a una agencia gubernamental típica. Véase J.R.T. v. Corp. del Conserv. Música P.R., supra.
D. Otros factores. La Junta también concluyó que las facultades de que está investido el C.R.I.M. para llevar a *979cabo sus funciones lo enmarcan dentro del concepto que define las instrumentalidades corporativas mencionadas en el Art. 2 de la Ley de Relaciones del Trabajo de Puerto Rico, supra. Dictaminó que dichas facultades y funciones lo ubican dentro de los conceptos "negocio lucrativo” y “bene-ficio pecuniario” en la Ley Núm. 130, supra, según inter-pretados en Junta Rel. Trabajo v. Junta del Muelle, 71 D.P.R. 154 (1950). Incidió.
La concesión de amplios poderes y facultades no es en sí un criterio que automáticamente signifique que la instrumentalidad gubernamental funciona como una empresa privada. “La enumeración de poderes y facultades es pertinente sólo en la medida en que dichos poderes y facultades sean mayormente del tipo que tienen las empresas privadas solamente.” J.R.T. v. Corp. del Conserv. Música P.R., supra. El C.R.I.M., como reconocen los apelados y la Junta, tiene todos los poderes y las obligaciones conferidos por ley o reglamento al Departamento de Hacienda, en relación con la tasación y la notificación de la contribución sobre la propiedad. Actúa en representación de los municipios y bajo el control de éstos, asumió las responsabilidades relativas a la contribución sobre la propiedad que antes desempeñaba el Gobierno Central. Exposición de Motivos de Ley Núm. 80, supra.
IV
En conclusión: analizados los hechos del caso de autos, a la luz de los criterios jurídicos expuestos recientemente en J.R.T. v. Corp. del Conserv. Música P.R., supra, resolvemos que el C.R.I.M. no es “patrono para propósitos de negociación colectiva”.

Se dictará sentencia revocatoria de la Decisión y orden de elecciones de la Junta de Relaciones del Trabajo de 8 de junio de 1995.

El Juez Asociado Señor Hernández Denton emitió una *980opinión disidente, a la cual se unió el Juez Asociado Señor Rebollo López.
— O —

 Estos criterios son:
“... [S]i los empleados de la agencia concernida están cubiertos por la Ley de Personal del Estado Libre Asociado; si los servicios prestados por la agencia, por su naturaleza intrínseca, nunca han sido prestados por la empresa privada; si la agen-cia está capacitada para funcionar como una empresa o negocio privado; si la. agencia de hecho funciona como una empresa o negocio privado; el grado de autonomía fiscal de que disfrute la agencia; el grado de autonomía administrativa de que goce; si se cobra onoua precio o tarifas por el servicio rendido (precio que debe ser básicamente equivalente al valor del servicio); si los poderes y facultades concedidos en la ley orgánica de la agencia la asemejan fundamentalmente a una empresa privada; y si la agencia tiene o no la capacidad para dedicarse en el futuro a negocios lucrativos o a actividades que tengan por objeto un beneficio pecuniario. A estos criterios pueden añadirse otros, sin pretender agotar la lista: la estructura en sí de la entidad; la facultad de la agencia para demandar y ser demandada ilimitadamente; el poder de obtener fondos propios en el mercado general de valores a base de su récord econó-mico y sin empeñar el crédito del Estado Libre Asociado; la facultad de adquirir y administrar propiedades sin la intervención del Estado; el punto hasta donde el reconocimiento a los trabajadores de la agencia de los derechos a que se refiere el primer párrafo de la Sec. 18 concuerda o no con el esquema constitucional.
“Ningún criterio es determinante por sí solo del problema que nos ocupa. Debe-mos examinar en cada caso la conjunción de factores existentes para a su luz resolver si la agencia concernida funciona o no como un negocio privado en el sentido constitucional.” A.A.A. v. Unión Empleados A.A.A., 105 D.P.R. 437, 455-456 (1976).


 El Art. 10 establece, en lo pertinente:

See. 5809. Personal

“El Centro será un administrador individual según el término se define en las sees. 1301 et seq. del Título 3, conocidas como “Ley de Personal del Servicio Público” y adoptará las reglas y reglamentos necesarios para la administración de su sistema de personal, previa aprobación de la Junta. Dichas reglas garantizarán a cualquier persona, que con anterioridad a sus servicios como empleado de confianza del Centro fuere empleado en el servicio de carrera en cualquier otra agencia o en un municipio, el derecho a que se le reinstale en un puesto de igual o similar naturaleza y categoría al que ocupaba en el servicio de carrera al momento’ en que pasó a ocupar un puesto *978de confianza. A esos fines, se podrán utilizar los mecanismos reglamentarios dispo-nibles para garantizarle una retribución cónsona con su competencia y conocimiento especial.” 21 L.P.R.A. see. 5809.